erroneous but review the court's application of the law to those facts de
                         novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                                          First, appellant argues that the district court erred in denying
                         his claim that trial counsel was ineffective for failing to properly advise
                         appellant about the risk of being sentenced as a habitual offender.
                         Appellant asserts that counsel misrepresented that he would likely be
                         sentenced under the large habitual criminal statute if he was convicted at
                         trial, despite the non-violent nature of his prior felonies. Appellant failed
                         to demonstrate that counsel's performance was deficient or that he was
                         prejudiced. Appellant negotiated a plea agreement in which he stipulated
                         to small habitual criminal treatment in three separate cases. Counsel
                         testified at the evidentiary hearing that she had discussed the sentencing
                         options with appellant and informed him that large habitual criminal
                         treatment was not mandatory but that appellant was eligible for it if he
                         went to trial and lost in any of the three pending cases. She further
                         testified that she had discussed with him the likelihood of his receiving a
                         large habitual criminal sentence and informed him that it was unlikely
                         that the district court judge would impose such a sentence for non-violent
                         offenses but that she did not know about the risk with the other district
                         court judges in his other cases.
                                          In light of the record and counsel's testimony, we conclude
                         that appellant failed to demonstrate that counsel did not properly advise
                         him regarding his potential sentence. Furthermore, appellant failed to
                         demonstrate a reasonable probability that, but for counsel's alleged errors,
                         he would not have pleaded guilty. Appellant received a substantial benefit
                         in pleading guilty, as the State combined the two charges of possession of
                         a stolen vehicle into one charge and stipulated to small habitual criminal

   SUPREME COURT
           OF
        NEVADA


   (0) 1947A

.7-
  ..,611161111S19   111P.PmismiNEWi   e
                treatment rather than large habitual criminal treatment. The fact that
                appellant was sentenced under the large habitual criminal statute was
                due to his failure to appear for sentencing. Thus, the district court did not
                err in denying this claim.
                               Second, appellant argues that the district court erred in
                denying his claim that trial counsel was ineffective for failing to properly
                investigate defenses. Specifically, appellant claims that he provided
                counsel with a notarized affidavit by Dana Spalding showing that he had
                permission to use the motor home, which would have defeated the
                knowledge element of the offense of possession of a stolen vehicle.
                Appellant failed to demonstrate that counsel's performance was deficient
                or that he was prejudiced. Counsel testified that she and her investigator
                attempted to contact Dana Spalding but were unable to locate her before
                appellant entered his guilty plea. Counsel further testified that she was
                not provided with the affidavit until after appellant pleaded guilty. Thus,
                appellant failed to demonstrate that counsel did not investigate a
                potential witness. Furthermore, appellant failed to demonstrate a
                reasonable probability that he would not have pleaded guilty but for
                counsel's alleged errors. Appellant did not explain why he entered a guilty
                plea if he had exculpatory evidence. In addition, because the notarized
                document related only to the use of the motor home and the charge related
                to two stolen vehicles, he could not demonstrate prejudice as he still would
                have been charged with possession of a stolen vehicle. Accordingly, the
                district court did not err in denying this claim.
                               Next, appellant argues that the district court erred by denying
                his claim that appellate counsel was ineffective for failing to "identify
                specific appellate issues" and provide the transcript of the plea canvass to

SUPREME COURT
        OF
     NEVADA
                                                                           3
(0) 1947A

                         .11MENISMENINEINCE-MT4 45.95811111111111111104'         Mg& W,1010,1i
                                                                                     -
                this court on direct appeal. Appellant failed to demonstrate prejudice, as
                he does not identify the issues that appellate counsel should have raised
                and did not explain how any issues would have been successful had
                appellate counsel provided transcripts on appeal. See Kirksey, 112 Nev. at
                998, 923 P.2d at 1114; see also Maresca v. State, 103 Nev. 669, 673, 748
                P.2d 3, 6 (1987) ("It is appellant's responsibility to present relevant
                authority and cogent argument; issues not so presented need not be
                addressed by this court.").
                            Appellant also argues that his sentence constitutes cruel and
                unusual punishment in violation of the Eighth Amendment, and he did
                not receive notice of the State's intent to seek large habitual criminal
                treatment. These claims were not raised below in his post-conviction
                petition and need not be considered on appeal.       See Davis v. State, 107
                Nev. 600, 606, 817 P.2d 1169, 1173 (1991), overruled on other grounds by
                Means v. State, 120 Nev. 1001, 103 P.3d 25 (2004).
                              Finally, to the extent that appellant argues that he is entitled
                to relief because of cumulative error, he has failed to demonstrate any
                error. Therefore, the district court did not err in denying this claim.
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                          Hardesty



                Parraguirre


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A


                                                                                      MallEgEWEEZI
                          cc: Hon. Linda Marie Bell, District Judge
                               Matthew D. Carling
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                   5
(0) 1947A

                7W,11111,,.:1441%;:W-7,715,,W41   140A1T4MatTeln       MEM